Case: 1:14-cv-04361 Document #: 942 Filed: 02/09/21 Page 1 of 1 PageID #:35174

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

City of Chicago
                                   Plaintiff,
v.                                                     Case No.: 1:14−cv−04361
                                                       Honorable Jorge L. Alonso
Mallinckrodt PLC, et al.
                                   Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, February 9, 2021:


        MINUTE entry before the Honorable Young B. Kim: In light of the joint status
report, (R. 940), the parties are to complete the following depositions on the following
agreed upon 2021 dates: (1) Andy Boyer (March 9); (2) William Kellens (March 10); and
(3) Steve Cohen (March 11). Parties are not to change this schedule without leave of
court, and the court will not grant one unless the deponent has good cause. However, the
parties may swap the dates for the identified deponents without leave of court. As for the
nine individuals Defendants identified, (R. 940 at 2), the parties are to confirm their
deposition dates by February 15, 2021. These nine depositions are to be completed by no
later than April 2, 2021. At the February 16, 2021 status hearing the parties are to update
the court on the following topics along with other issues the parties may wish to raise with
the court: (1) the deposition dates for the nine individuals Defendants identified; (2)
Defendants' requests for documents from the Chicago− Cook Task Force on Heroin; and
(3) Plaintiff's Rule 30(b)(6) deposition topics. Mailed notice (ma,)




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
